July 12, 1968


                Wade                 Opinion NO. M-256
District Attorney of Dallas County
Dallas County Government Center      Re:   Authority of Dallas County
Dallas, Texas 75202                        Hospital District, pur-
                                           suant to Article 4494n,
                                           Vernon's Civil Statutes,
                                           to expend funds for build-
                                           ing and operating a "Crime
Dear Mr. Wade:                             Lab."

           You have requested an opinion as to whether the Board
of Managers of the Dallas County Hospital District has the au-
thority to expend funds of the district for the purpose of build-
ing , equipping and operating a crime laboratory. You state in
your request that its primary purpose would be to aid in crime
detection and to present evidence in connection with the prose-
cution of criminal cases: its better known and more common
functions relate to the determination of alcohol and drug con-
tent of blood samples, ballistic and firearms identification,
analysis and identification of narcotics, marijuana and dangerous
drugs, analysis and comparison of hair, skin, poisons and other
substances obtained in criminal investigations, and the use of
various chemicals and apparatus in connection with crime detection.

           Section 4 of Article IX of the Constitution of Texas,
and Article 4494n, Vernon's Civil Statutes, direct that hospital
districts created thereunder shall assume full responsibility for
providing medical and hospital care to the needy inhabitants of
the county. In Bexar County Hospital District v. Crosby, 160
Tex. 116, 327 S.W.2d 445 (1959), it was held that the provisions
of Section 4 of Article IX limited the expenditure of taxes levied
for hospital purposes to the limited use provided for in the
Constitution.

          The purpose of building, equipping and operating a
crime laboratory to perform the functions outlined in your re-
quest is for a purpose other than to provide medical aid and
hospital care to needy persons residing in the district. We can
find no constitutional or statutory authority authorizing the
hospital district to perform such purpose. Therefore , we agree
with you that the Dallas County Hospital District has no authority
to expend its funds for such purposes, laudable as such aims and
purposes may be.
                            -1241-
Hon. Henry Wade, page 2 (M-256)



                         SUMMARY
                         -
          The Dallas County Hospital District has no'
     authority to build, maintain and operate a crime
     laboratory since such expenditure is not for the
     purpose of furnishing medical aid and hospital
     care to needy individuals residing in the dis-
     trict. Article IX, Section 4, Tex.Const.; Bexar
     County Hospital District v. Crosby, 160 Tex. 116,
     327 S.W.Zd 445 (1959).
                                      /P


                                        ?iEkq;g@*<
                                        Attorn y General of Texas

Prepared by John Reeves                      lj
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
John Fainter
Brock Jones
Thomas Mack
Jo Betsy Lewallen

A. J. CARUBBI, JR.
Executive Assistant




                               -1242-